In his motion for rehearing appellant insists that we were in error in not sustaining his contention that the judgment should be reversed because the trial court declined to grant a new trial on the ground of newly discovered evidence.
In order to consider the question intelligently it became necessary to again review the evidence upon the main trial and also that produced upon the hearing of the motion for new trial. This has been done. It would serve no useful purpose to set out the evidence in detail and to do so would extend this opinion to unpardonable length; therefore, we content ourselves with the statement of our conclusions only.
The question of diligence in not discovering the new evidence until after the trial may be debatable. However, a careful review of all the evidence presented on the trial, and upon the hearing of the motion for new trial, rather confirms our original opinion that the evidence claimed to be newly discovered is cumulative in that "it only adds other circumstances of the same general character" to the evidence produced upon the trial.
We, therefore, remain of the opinion that the trial court can not be held to have abused his discretion in overruling the motion for new trial.
The motion for rehearing is overruled. *Page 606